                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                     AT KNOXVILLE

  JEREMIAH BALLEW,                              )
                                                )
               Plaintiff,                       )
                                                )
  v.                                            )       No.:       3:20-CV-490-RLJ-HBG
                                                )
  KNOX COUNTY,                                  )
  SGT. KIDD,                                    )
  RONNIE LEE,                                   )
  OFFICER CRAIN,                                )
  CPL. HARVEY,                                  )
  OFFICER POTTER,                               )
  OFFICER HAMLIN,                               )
  OFFICER MOORE,                                )
  OFFICER SMITH,                                )
  OFFICER HALL, and                             )
  OFFICER THORNBERRY,                           )
                                                )
               Defendants.                      )

                                    JUDGMENT ORDER

        For the reasons set forth in the Memorandum Opinion filed herewith, Defendants’ motions

 for summary judgment [Docs. 43 and 44] are GRANTED, and Plaintiff’s complaint is

 DISMISSED WITH PREJUDICE.

        Because the Court CERTIFIED in the Memorandum Opinion that any appeal from this

 order would not be taken in good faith, Plaintiff is DENIED leave to proceed in forma pauperis

 on any subsequent appeal. See 28 U.S.C. § 1915(a)(3); Fed. R. App. P. 24.

               IT IS SO ORDERED.
                                                           ENTER:
                                                                  s/ Leon Jordan
                                                            United States District Judge

  ENTERED AS A JUDGMENT
  /s/ LeAnna R. Wilson
  CLERK OF COURT



Case 3:20-cv-00490-RLJ-HBG Document 52 Filed 07/30/21 Page 1 of 1 PageID #: 264
